The opinion of the court was delivered by
Mr. Jusice Fraser.
This case before the Supreme Court on appeal from an order of Judge Hudson, made at Neivberry, directing a peremptory writ of mandamus to issue to Wallace C. Cromer, as auditor of Newberry County, and a case Ex parte The National Bank of Newberry, South Carolina,1 being an original application to the Supreme Court for a peremptory writ of mandamus to be directed to Calhoun F. Boyd, as county treasurer of Newberry County, were heard together by this court. Both eases refer to the entries on the tax duplicates *224of Newberry County against the National Bank of Newberry, South Carolina, for the fiscal year commencing 1st November, 1890, involving therefore the same matter. Most of the questions raised are the same in both cases, but with difference enough to make it better to have a separate opinion and judgment of this court in each case.
We will first consider the appeal in the case against Wallace O. Cromer, as auditor of Newberry County. The facts alleged in the petition for 'writ of mandamus in this case are admitted to be true by the return of the respondent, Wallace.C. Cromer, the auditor, in which no new material fact is set up as an answer or defence to the case made by the petition. These facts will be found set out with more particularity and more in detail in the petition and return. They are, however, briefly as follows :
The petitioner, through its president, R. L. McCaughrin, in February, 1891, made the usual return of personal property for the fiscal year commencing 1st November, 1890, to Wallace C. Cromer, the auditor of Newberry County, in which said personal property was valued at $150,000. This return was verified bv the oath of the president and duly filed. This return was received without objection of any sort by the auditor, who did not take any steps looking to increasing the valuation of the said personal property, and the return was left unaltered by him in items and amounts. The township board of assessors passed this return without alteration or objection. Thereafter the county board of equalization, “after due and serious inquiries into the said valuation, approved and adopted the valuation in said return made.” Afterwards the said auditor added to the said valuation $80,000, and entered that property on his list and on his tax duplicate as of the value of $230,000, thus charging the said personal property with the payment of taxes amounting, in the aggregate to the sum of $8,105, instead of $2,025, as it had been. The said auditor alleged as his sole reason for such increased valuation the order of W. H. Ellerbe, comptroller general of the said State. The increase of the tax is, therefore, $1,-080.
The petition alleges that the said tax duplicate requires the county treasurer to collect the said sum of $3,105, and that he *225will be compelled to do so unless the said tax duplicate is corrected so as to restore the valuation of the said personal property and the said tax to what they were before the change made by the order of the comptroller general. Application has been made to the said auditor and to the comptroller general, and they have refused to correct the said list and tax duplicate and restore the valuation of the said personal property and the tax thereon to what they were before the said change was made. The petitioner prays for a ivrit of mandamus commanding the said Wallace C. Cromer, as auditor of said county, to correct his said tax list and tax duplicate, so as to place the taxable personal property of the petitioner at the valuation of $150,000, and to set the tax payable on the said personal property for the said fiscal year at $2,-025, and for such further relief as may consist with law and be required by the circumstances of the case.
The return of the auditor did not controvert any of these allegations of fact or raise any new issues of fact in the case.
The following is the order of Judge Hudson: “On hearing the return of the respondent, Wallace O. Cromer, auditor, to the order to show cause heretofore issued in this proceeding, and after argument of counsel, it is ordered, that the peremptory writ of mandamus applied for, be issued by the clerk of this court forthwith, requiring the said Wallace C. Cromer, as auditor of said County of Newberry, to forthwith correct his tax list and tax duplicates, so as to restore the valuation of the personal property of the said relator for the fiscal year commencing 1st November, 1890, to one hundred and fifty thousand dollars; and also requiring him, the said auditor, to make the corresponding reduction in taxes payable on personal property of the relator, the said National Bank of Newberry. The reasons moving the court to this decision will be filed hereafter, in writing, with the clerk of this court. J. H. HUDSON,
“November 18, 1891. Presiding Judge.”
Notice of intention to appeal was duly given. Subsequently Judge Hudson filed with the clerk his reasons for signing the above order.
There were two orders in reference to a stay in issuing the writ of mandamus. One was dated 20th November, 1891, re*226straining the issuing of the writ until the determination of the appeal, and the other was dated 7th December, 1891, and in it Judge Hudson held that the order of 20th November, 1891, was void for want of jurisdiction to hear the motion, it having been heard at Sumter, after he had finally adjourned the courts of the 7th Circuit. The auditor then obeyed the writ, so far as to correct the tax list and duplicate remaining in his office. The writ bears date 8th December, 1891. The decree of Judge Hudson, dated 23d November, 1891, will be found in the “Case” and it is to this, perhaps, that many of the exceptions have been taken, especially as there has been no order dated 7th November, 1891, as appears to be the case in the notice accompanying the grounds of appeal.
The grounds of appeal are, that his honor erred, 1. In deciding that he had jurisdiction to hear the proceeding. 2. In deciding that the writ of mandamus was the proper remedy in this case. 3. In deciding that the court had full power to issue the writ. 4. In deciding that there is no other remedy known to the law by which the wrong complained of in this case could be redressed so speedily and so adequately. 5. In deciding that the auditor, the township board of assessors, and the board of equalization are the only persons having authority to assess for taxation the personal property of the people and such corporations or banks, and that with their valuation of personal property no officer of the State can interfere, and with their valuation of real estate no one can interfere except the State board of equalization. 6. In deciding that there is no appeal from the valuation placed on property by the board of township assessors and the county and State boards of equalization. 7. In deciding that the judgments of assessors and State and county boards of equalization, and the value they place on property is final and that the auditor must accept it and place the same on the tax list and duplicate; and that if he refuse to do so, may be compelled to do so by writ of mandamus. 8. In finding, as a matter of law, that the petitioner was entitled to the writ and in granting the same. 9. In deciding that sections 237, 268, and 269 of the General Statutes of South Carolina do not apply to a case like this. 10. In deciding that the petitioner herein is not *227seeking to interfere with the collection of taxes or with the duties of the tax collector. 11. In deciding that in a case like this sections 268 and 269 rendered a proceeding of the nature herein sought, vitally important and essentially necessary to the taxpayer. 12. In deciding that the comptroller general has no power to change or in any way interfere with the valuation placed on property by the auditor, board of assessors, and State board of equalization.
Several of these exceptions state the same propositions in different language, or, perhaps, with slight variations. The exceptions will not, therefore, be taken up seriatim, but we will consider the questions we think raised by them in what seems to us the most natural order.
1 I. Is this one of the cases which comes within the purview of sections 171 and 269 of the General Statutes, in which it is provided that no court, or any judge of any court, shall issue any writ of injunction, mandamus, or other writ or order, or process of any kind ? The prohibition in section 171 is only in cases of the collection of taxes, and in section 269 it is only in cases of “any officer of. the State charged with a duty in the collection of taxes.” No reference is made in either section to any restriction on the courts in the matter of assessments of taxes, and the latter section, 269, in the w'ords, “the person against whom any taxes shall stand charged upon the books of the county treasurer,” ought certainly to be held to refer to such taxes as are there properly and regularly charged.
In the case of State v. County Treasurer (4 S. C., 520), the statute, as it then stood, was held constitutional by a divided court, Chief Justice Moses dissenting. This was a case against the county treasurer for a writ of prohibition, in which the opinion of the court was delivered by Associate Justice Willard, and in which Associate Justice Wright concurred. In the case of State v. Gaillard (11 S. C., 309), the application was to this court for a writ of mandamus, directed to the county treasurer, commanding him to receive bills of the Bank of the State of South Carolina for taxes. In this case Chief Justice Mclver, then Associate Justice, concurred, solely on the ground that the *228constitutionality of the act had been settled by the case of State v. The County Treasurer, supra.
In Chamblee v. Tribble (23 S. C., 70), the action was brought to enjoin the county treasurer from collecting certain taxes for railroad purposes. The constitutionality of these provisions was again the subject of discussion. Mr. Justice Mclver concurred with Chief Justice Simpson as to their constitutionality, the former solely on the ground that the matter had been settled in the preceding cases. Mr. Justice McGowan, Associate Justice, dissented in an opinion, in which he quotes from the dissenting-opinion of Chief Justice Moses in State v. The County Treasurer, supra, the following language: “The power to tax is the most extensive and unlimited of all the powers which a legislative body can exert. It is without restraint, except by constitutional limitations. To tie up the hand that can alone resist its unlawful encroachments would not only render uncertain the tenure by which the citizen holds his property, but make it tributary to the unrestrained demands of the legislature.” This language is quoted to show the importance of a strict construction of these sections of the General Statutes which prohibit the courts from exercising powers given to them by the constitution to protect the citizen in his rights of property against the demands of a public officer, which he claims to be, without authority of law.
It will be noticed that all three of these cases arose in reference to the officers charged with the collection of taxes. In the first case the prayer ivas for a writ of prohibition, in the second for a writ of mandamus, and in the third for a writ of injunction. In Ex Parte Lynch (16 S. C., 32), the application was for mandamus against the comptroller general, an officer whose dudes refer to the listing and assessment of property for taxation. Constitutional questions were raised in the case. The mandamus was refused ; but it is important to notice that in that case no claim was made that the prohibitions of sections 171 and 269 applied to the comptroller general. There was no interference with the collection of taxes.
It has never been questioned that the validity of an assessment of property for taxes, so far as depends on the regularity *229of proceeding on the part of the auditor and other officers who are charged therewith, can be tested by the court in another way than by action to recover back the tax paid under protest as provided in section 268 of the General Statutes. It is well settled in this State that in any court in which a title is set up to land which has been sold for taxes, the validity of the tax title can be called in question. The tax title under section 313 of the General Statutes is only presumptive evidence that “every prerequisite of the law has been complied with.” The proof of irregularities may be made by evidence aliunde, and thereby the assessment shown to have been irregular and void, and the title derived through it to be invalid. The question has never been made whether the method prescribed in section 268, General Statutes, is necessary, or even applicable, in cases of irregular methods of proceeding by officers charged with the assessment of property as contradistinguished from officers charged with the collection of taxes.
We hold, therefore, that there is nothing in sections 171 and 269 which .prohibits the courts from exercising proper control over officers charged with the listing and assessment of the property of citizens for the purpose of taxation where they proceed contrary to law.
II. The next question which arises in the case is, whether the assessment of the personal property of the relator at $2-30,000, charged with a tax of $3,105, is valid, or whether the original assessment of the personal property at $150,000, charged with a tax of $2,025, is the valid one? It is not a question here as to which is the true valuation of the property, but which is the valuation ascertained by the officers and in the manner provided by law. The valuation of the property at $150,000 w7as duly sworn to in the return by the proper officer of the relator, The National Bank of Newberry, South Carolina. This valuation was not objected to by the township board of assessors, and was then approved by the county board of equalization.
*2302 *229This valuation, therefore, it was the clear duty of the auditor to place upon the tax list and tax duplicate, with the taxes chargeable upon it, unless under the circumstances and in accordance with the mode of procedure provided in sections 239, *230240, 241, and 242, of the General Statutes. The auditor has a special statutory jurisdiction, and the facts which give that jurisdiction cannot be presumed, but must appear affirmatively. It is only by the provisions of section 313 of the General Statutes that the presumption in favor of the existence of all facts necessary to give regularity to the antecedent proceedings arose in favor of the auditor’s deed under a sale for delinquent taxes. That presumption is confined to the tax title, and goes no further. In all other cases these facts must be proved. In this case it is not claimed, or even intimated, that the auditor himself proceeded under the circumstances and in the mode prescribed in sections 239, 240, 241, and 242, supra. It is, therefore, not necessary further to consider these sections in this case. The following is the statement of the action of the auditor in the petition, which is not denied in the return, and, therefore, must be accepted for the purposes of this appeal as true:
“VI. That so the matter'stood until the month of , 1891, when the said auditor added to the valuation of the said personal property $80,000, and entered that property on his list and his tax duplicate as of the value of $230,000, and thereby charged that property and your petitioner with the payment of taxes amounting in the aggregate to $3,105, instead of $2,025, which would have been the tax on said property at the valuation of $150,000, alleging, as the sole reason for such increased valuation (and no doubt correctly) the order of one W. H. Ellerbe, styling himself comptroller general of the said State.”
3 Had the comptroller general any authority of law for making an order like this one, directing the auditor to raise the valuation of any particular property returned for assessment and taxation ? By section 247 the comptroller general may direct the auditor, by written order, to reduce the valuation of real or personal property, and nothing is said as to the power to order an increase in valuation. Section 254 gives any person whose property has been assessed above its true value a right of appeal to the comptroller general from the county board of equalization, an appeal not from an act of the auditor, but from the judgment of the board on a question of value. Section 261 provides that the comptroller general shall prepare and *231transmit to the auditors all proper forms and instructions which they are required to use and obey. We do not find anything in either of these sections, and our attention has not been called to any section which gives the comptroller general the right to make an order, or to the auditor the right to obey such an order, directing him to raise the valuation of personal property as made in any specific cases and passed upon by the township and county boards without change. The right of appeal to the comptroller general in cases of excessive valuation, of course, cannot confer the right in any case to increase the valuation.
By section 229, General Statutes, the auditor is expressly forbidden to increase the return as made by any taxpayer or his agent, except by authority of the board of assessors. In this case it is not claimed that the auditor proceeded as in a case where the property has not been listed at all, as in section 229, or that there have been any proper proceedings under sections 239, 240, 241, and 242. If the assessment, as it now stands, is valid, it is solely on the ground that the same was increased by order of the comptroller general. It is true, that the conduct of the auditor is placed on apparently a different ground in the case of the same relator against the county treasurer, but we are confined to the facts as they were admitted to be when the case was before Judge Hudson, from whose rulings this appeal has been taken.
We conclude, therefore, thát in making the order relied on the comptroller general transcended his jurisdiction, and that the auditor had no right to obey the order and thus place upon his tax list and duplicate a valuation of this personal property, or to charge the taxes on that valuation other than the valuation of $150,000, as the same stood when it came to his hands, sworn to bv the president of the bank, without objection by one board, and with the approval of the other board, and upon which the taxes should be charged on his duplicate.
4 III. In the view we have taken of this case, it wras the plain ministerial duty of the auditor to place this personal property on his tax list and his tax duplicate at $150,000, the valuation which had been placed upon it by the oath of the president of the bank, and which was passed without objection by the *232township, and approved by the county boards, and to charge it with the tax at that valuation $2,025, and nothing has occurred since to invest him with any discretionary powers in reference thereto, and the unauthorized order of the comptroller general does not change his relation thereto. Wherever a specific duty is required by law of a particular officer, unattended with the exercise of any degree of official judgment or element of discretion, and on the ^ performance of which individual rights depend, mandamus is the appropriate remedy for a failure or refusal to perform the duty. High on Mandamus, section 80. A commissioner for the selection of jurors was compelled by mandamus to strike from the jury list the name of a person not liable to jury duty. Ibid., section 90. It has been held that the writ might be granted against assessors who had improperly assessed shares of bank stock owned by the relator to require them to cancel or correct the assessment. Ibid., section 140. In Hamilton v. The State (3 Ind., 452), the auditor ivas compelled by mandamus to issue his duplicate for a tax on real property without adding thereto 15 per cent., illegally assessed by the State board of equalization.
5 It is claimed, however, that there is another and adequate remedy provided by sections 268 and 269, General Statutes. In holding that these sections were constitutional, in so far as they prevented the courts from interfering with the collection of taxes, it was not necessary to hold, and this court did not hold, that there was any other adequate remedy besides those which the courts were prohibited from granting, or that the one given by these sections was adequate. The dictum of Associate Justice Haskell in The State v. Gaillard, is all the authority we have on.this subject. Even if the remedy given in these sections were applicable in this case, it is not adequate. “If the existing remedy is inadequate to place the injured party in the same position he occupied before the injury or omission of duty complained of, it is insufficient for the purposes of the rule under discussion, and will not prevent the interposition of the courts by mandamus.” High on Mandamus, section 17. It can hardly be said that in case of inability to pay the illegal tax, it is an adequate remedy if at the end of a long and expensive *233law suit the taxpayer may succeed in consequence of the illegality in the assessment in preventing himself and family from being stripped by a tax execution of their household goods, and thus turned out of their homestead.
For these reasons we think that the relator is entitled to relief, and that a writ of mandamus is the proper remedy.
It is, therefore, ordered and adjudged, that the exceptions be overruled, and that the judgment and order appealed from be affirmed.

 Next case infra, p. 233.